Name: 1999/309/EC: Commission Decision of 23 April 1999 on the 1999 work programme relating to the protein content of the main milk products [notified under document number C(1999) 994] (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  farming systems
 Date Published: 1999-05-07

 Avis juridique important|31999D03091999/309/EC: Commission Decision of 23 April 1999 on the 1999 work programme relating to the protein content of the main milk products [notified under document number C(1999) 994] (Text with EEA relevance) Official Journal L 119 , 07/05/1999 P. 0054 - 0056COMMISSION DECISIONof 23 April 1999on the 1999 work programme relating to the protein content of the main milk products(notified under document number C(1999) 994)(Text with EEA relevance)(1999/309/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products(1), and in particular Article 4(2) thereof,(1) Whereas work already initiated by the Member States should be continued in order to work towards the objective of extending the annual statistical information to include the protein content of the main milk products;(2) Whereas the 1999 work programme takes account of the experience gained in the 1997 and 1998 work programme and proposes to elaborate further the various methods of measuring the protein content of the main milk products;(3) Whereas the measures envisaged by this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1The appended 1999 work programme on the protein content of the main milk products is approved.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 April 1999.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 78, 28.3.1996, p. 27.ANNEXWORK PROGRAMME FOR 1999The Member States will transmit to Eurostat by the 30 June 1999 at the latest:1. The information relative to the table in the annex concerning the protein content of the main milk products for the latest available year to be indicated, whereby in addition to column 1, either column 2 or column 3 or both, must be filled out. If only one of the columns, either 2 or 3, is filled out, Member States will explain precisely why this is so.2. The description of any new elements which differ from the 1998 work programme regarding the methods used to obtain the information for this table (direct survey, coefficients, estimations, technical references, administrative sources, information from professional organisations, other sources).3. Other elements which were missing from the 1997 and/or 1998 work programmes which have not yet been transmitted. The Member States will ensure that these other elements are transmitted in close collaboration with Eurostat.4. Any proposals which they may have for a harmonised method of estimating the protein content of the main milk products.>PIC FILE= "L_1999119EN.005601.EPS">